--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Void after June 28, 2017
 Warrant No. A-___
 


 
This Warrant and any shares acquired upon the exercise of this Warrant have not
been registered under the Securities Act of 1933.  This Warrant and such shares
may not be sold or transferred in the absence of such registration or an
exemption therefrom under said Act.  This Warrant and such shares may not be
transferred except upon the conditions specified in this Warrant, and no
transfer of this Warrant or such shares shall be valid or effective unless and
until such conditions shall have been complied with.
 
OHR PHARMACEUTICAL, INC.
 
CLASS A PURCHASE WARRANT
 
Ohr Pharmaceutical, Inc., a Delaware corporation (the “Company”), having its
principal office at 489 5th Avenue, 28th Floor, New York, NY, 10017, hereby
certifies that, for value received, [___________________], or assigns, is
entitled, subject to the terms set forth below, to purchase from the Company at
any time on or from time to time after the Commencement Date (as defined below)
and before 5:00 P.M., New York City time, on June 28, 2017, or as extended in
accordance with the terms hereof (the “Expiration Date”), [_________] fully paid
and non-assessable shares of Common Stock of the Company, at the initial
Purchase Price per share (as defined below) of $1.20.  The number and character
of such shares of Common Stock and the Purchase Price per share are subject to
adjustment as provided herein.
 
Background.  The Company agreed to issue warrants (the “Warrants”) to purchase
an aggregate of up to [____________] shares of Common Stock (subject to
adjustment as provided herein), in connection with an offer to holders of the
outstanding Class H Warrants of the Company that exercise their Class H
Warrants, subject to the terms of the offer in the form attached hereto as
Exhibit A (the “Offer”) pursuant to which the Class H Warrant holders  will be
issued 0.6 Warrants for every Class H Warrant they exercise.
 
1. Definitions.
 
As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:
 
 
 

--------------------------------------------------------------------------------

 
“Common Stock” shall mean stock of the Company of any class (however designated)
whether now or hereafter authorized, which generally has the right to
participate in the voting and in the distribution of earnings and assets of the
Company without limit as to amount or percentage, which as of the date of this
Warrant shall mean the Company’s Common Stock, $0.0001 par value per share.
 
“Company” includes the Company and any corporation which shall succeed to or
assume the obligations of the Company hereunder. The term “corporation” shall
include an association, joint stock company, business trust, limited liability
company or other similar organization.
 
“Convertible Securities” means (i) options or warrants to purchase or rights to
subscribe for Common Stock, (ii) securities by their terms convertible into or
exchangeable for Common Stock or (iii) options to purchase or rights to
subscribe for such convertible or exchangeable securities.
 
“Exchange Act” means the Securities Exchange Act of 1934 as the same shall be in
effect at the time.
 
“Excluded Stock” shall mean (i) all shares of Common Stock issued or issuable to
employees, directors or consultants pursuant to any equity compensation plan
that is in effect on the date of this Warrant, (ii) all shares of Common Stock
issued or issuable to employees or directors pursuant to any equity compensation
plan approved by the stockholders of the Company after the date of this Warrant,
(iii) all shares of Common Stock issued or issuable to employees, directors or
consultants as bona fide compensation for business services rendered, not
compensation for fundraising activities, (iv) all shares of Common Stock issued
or issuable to bona fide leasing companies, strategic partners, or major
lenders, (v) all shares of Common Stock issued or issuable as the purchase price
in a bona fide acquisition or merger (including reasonable fees paid in
connection therewith) or (vi) all shares of Common Stock issued or issuable upon
conversion or exercise of Warrants or other Convertible Securities outstanding
on the date hereof.
 
“Holder” means any record owner of Warrants or Underlying Securities.
 
“Market Price” at any date shall be deemed to be (i) if the principal trading
market for such securities is a Nasdaq market or another exchange, the average
of the high reported sale prices per share of Common Stock for the five
preceding consecutive trading days on which the Common Stock trades ending on
the date immediately before the date of determination, (ii) if the principal
market for the Common Stock is the over-the-counter market, the average of the
high reported sale prices per share on such trading days as set forth by such
market, (iii) if there is no high reported sale prices per share on such trading
days for the Common Stock on such over-the-counter market, the average of the
mean of the bid and asking prices per share on such trading days as set forth in
the National Quotation Bureau sheet listing such securities for such days, or
(iv) if there is no reported high bid and asked prices, as the case may be,
reported on any of the five trading days preceding the event requiring a
determination of Market Price hereunder, then the Market Price shall be
determined in good faith by resolution of the Board of Directors of the Company,
based on the best information available to it.
 
“Nasdaq” means the Nasdaq Capital Market or other electronic market then
maintained by Nasdaq Stock Market.
 
“Offer” has the meaning set forth in the Background of this Warrant.
 
“Original Issue Date” means June 28, 2012.
 
 

--------------------------------------------------------------------------------

 
“Other Securities” refers to any stock (other than Common Stock) and other
securities of the Company or any other person (corporate or otherwise) which the
Holders of the Warrants at any time shall be entitled to receive, or shall have
received, upon the exercise of the Warrants, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or Other Securities pursuant to
Section 6 or otherwise.
 
“Purchase Price per share” means $1.20 per share, as adjusted from time to time
in accordance with the terms hereof.
 
 “Registered” and “registration” refer to a registration effected by filing a
registration statement in compliance with the Securities Act, to permit the
disposition of Common Stock (or Other Securities) issued or issuable upon the
exercise of Warrants, and any post-effective amendments and supplements filed or
required to be filed to permit any such disposition.
 
“Securities Act” means the Securities Act of 1933 as the same shall be in effect
at the time.
 
“Underlying Securities” means any Common Stock or Other Securities issued or
issuable upon exercise of Warrants.
 
“Warrant” means, as applicable, this Warrant or each right as set forth in this
Warrant to purchase one share of Common Stock, as adjusted.
 
1. Sale or Exercise Without Registration.  If, at the time of any exercise,
transfer or surrender for exchange of a Warrant or of Underlying Securities
previously issued upon the exercise of Warrants, such Warrant or Underlying
Securities shall not be registered under the Securities Act, the Company may
require, as a condition of allowing such exercise, transfer or exchange, that
the Holder or transferee of such Warrant or Underlying Securities, as the case
may be, furnish to the Company an opinion of counsel, reasonably satisfactory to
the Company, to the effect that such exercise, transfer or exchange may be made
without registration under the Securities Act, provided that the disposition
thereof shall at all times be within the control of such Holder or transferee,
as the case may be.
 
2. Exercise of Warrant.
 
2.1. Exercise in Full.  Subject to the provisions hereof, this Warrant may be
exercised in full by the Holder hereof by surrender of this Warrant, with the
form of subscription at the end hereof duly executed by such Holder, to the
Company at its principal office accompanied by payment, in cash or by certified
or official bank check payable to the order of the Company, in the amount
obtained by multiplying the number of shares of Common Stock issuable upon
exercise of this Warrant by the Purchase Price per share, after giving effect to
all adjustments through the date of exercise.
 
2.2. Partial Exercise.  Subject to the provisions hereof, this Warrant may be
exercised in part by surrender of this Warrant in the manner and at the place
provided in Section 3.1 except that the amount payable by the Holder upon any
partial exercise shall be the amount obtained by multiplying (a) the number of
shares of Common Stock (without giving effect to any adjustment therein)
designated by the Holder in the subscription at the end hereof by (b) the
Purchase Price per share.  Upon any such partial exercise, the Company at its
expense will forthwith issue and deliver to or upon the order of the Holder
hereof a new Warrant or Warrants of like tenor, in the name of the Holder hereof
or as such Holder (upon payment by such Holder of any applicable transfer taxes)
may request, calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock equal (without giving effect to any adjustment
therein) to the number of such shares called for on the face of this Warrant
minus the number of such shares designated by the Holder in the subscription at
the end hereof.
 
 

--------------------------------------------------------------------------------

 
2.3. Exercise by Surrender of Warrant or Other Securities.  In addition to the
method of payment set forth in Sections 3.1 and 3.2 and in lieu of any cash
payment required thereunder, the Holder(s) of the Warrants shall have the right
at any time and from time to time to exercise the Warrants in full or in part by
surrendering shares of Common Stock, this Warrant or other securities issued by
the Company in the manner and at the place specified in Section 3.1 as payment
of the aggregate Purchase Price per share for the Warrants to be exercised. The
number of Warrants or other securities issued by the Company to be surrendered
in payment of the aggregate Purchase Price for the Warrants to be exercised
shall be determined by multiplying the number of Warrants to be exercised by the
Purchase Price per share, and then dividing the product thereof by an amount
equal to the Market Price (as defined below) on the date that all documents and
instruments required to be delivered or surrendered to the Company for exercise
of the Warrant have been so delivered or surrendered.  The number of shares of
other securities to be surrendered in payment of the aggregate Purchase Price
for the Warrants to be exercised shall be determined in accordance with the
preceding sentence as if the other securities had been converted into Common
Stock immediately prior to exercise or, in the case the Company has issued other
securities that are not convertible into Common Stock, at the Market Price
thereof.
 
2.4. Company to Reaffirm Obligations.  The Company will, at the time of any
exercise of this Warrant, upon the request of the Holder hereof, acknowledge in
writing its continuing obligation to afford to such Holder any rights
(including, without limitation, any right to registration of the Underlying
Securities) to which such Holder shall continue to be entitled after such
exercise in accordance with the provisions of this Warrant, provided that if the
Holder of this Warrant shall fail to make any such request, such failure shall
not affect the continuing obligation of the Company to afford such Holder any
such rights.
 
2.5. Certain Exercises.  If an exercise of a Warrant or Warrants is to be made
in connection with a registered public offering or sale of the Company, such
exercise may, at the election of the Holder, be conditioned on the consummation
of the public offering or sale of the Company, in which case such exercise shall
not be deemed effective until the consummation of such transaction.
 
3. Delivery of Stock Certificates, etc., on Exercise.  As soon as practicable
after the exercise of this Warrant in full or in part, and in any event within
three business days after delivery or surrender of all documents and instruments
required to be delivered or surrendered to the Company for such exercise,
including payment of the exercise price in cash or securities in accordance with
this Warrant, the Company at its own expense (including the payment by it of any
applicable issue taxes) will cause to be issued in the name of and delivered to
the Holder hereof, or as such Holder (upon payment by such Holder of any
applicable transfer taxes) may direct, a certificate or certificates for the
number of fully paid and non-assessable shares of Common Stock or Other
Securities to which such Holder shall be entitled upon such exercise, plus, in
lieu of any fractional share to which such Holder would otherwise be entitled,
cash equal to such fraction multiplied by the then current Market Price of one
full share, together with any other stock or other securities and property
(including cash, where applicable) to which such Holder is entitled upon such
exercise pursuant to Section 5 or otherwise.
 
 

--------------------------------------------------------------------------------

 
4. Adjustment for Dividends in Other Stock, Property, etc.; Reclassification,
etc.  In case at any time or from time to time after the Original Issue Date the
holders of Common Stock (or, if applicable, Other Securities) shall have
received, or (on or after the record date fixed for the determination of
stockholders eligible to receive) shall have become entitled to receive, without
payment therefor:
 
(a) other or additional stock or other securities or property (other than cash)
by way of dividend, or
 
(b) any cash paid or payable (including, without limitation, by way of
dividend), or
 
(c) other or additional stock or other securities or property (including cash)
by way of spin-off, split-up, reclassification, recapitalization, combination of
shares or similar corporate rearrangement,
 
then, and in each such case the Holder of this Warrant, upon the exercise hereof
as provided in Section 3, shall be entitled to receive the amount of stock and
other securities and property (including cash in the cases referred to in
subdivisions (b) and (c) of this Section 5 which such Holder would hold on the
date of such exercise if on the Original Issue Date such Holder had been the
Holder of record of the number of shares of Common Stock called for on the face
of this Warrant and had thereafter, during the period from the Original Issue
Date to and including the date of such exercise, retained such shares and all
such other or additional stock and other securities and property (including cash
in the cases referred to in subdivisions (b) and (c) of this Section 5
receivable by such Holder as aforesaid) during such period, giving effect to all
adjustments called for during such period by Section 6 hereof.  If the number of
shares of Common Stock outstanding at any time after the date hereof is
decreased by a combination or reverse stock split of the outstanding shares of
Common Stock, the Purchase Price per share shall be increased, and the number of
shares of Common Stock purchasable under this Warrant shall be decreased in
proportion to such decrease in outstanding shares of Common Stock.
 
5. Reorganization, Consolidation, Merger, etc.  In case the Company after the
Original Issue Date shall (a) effect a reorganization, (b) consolidate with or
merge into any other person or (c) transfer all or substantially all of its
properties or assets to any other person under any plan or arrangement
contemplating the dissolution of the Company, then, in each such case, the
Holder of this Warrant, upon the exercise hereof as provided in Section 3 at any
time after the consummation of such reorganization, consolidation or merger or
the effective date of such dissolution, as the case may be, shall be entitled to
receive (and the Company shall be entitled to deliver), in lieu of the
Underlying Securities issuable upon such exercise prior to such consummation or
such effective date, the stock and other securities and property (including
cash) to which such Holder would have been entitled upon such consummation or in
connection with such dissolution, as the case may be, if such Holder had so
exercised this Warrant immediately prior thereto, all subject to further
adjustment thereafter as provided in Section 5 hereof.  The Company shall not
effect any such reorganization, consolidation, merger or sale, unless prior to
or simultaneously with the consummation thereof, the successor corporation
resulting from such consolidation or merger or the corporation purchasing such
assets or the appropriate corporation or entity shall assume, by written
instrument, the obligation to deliver to each Holder the shares of stock, cash,
other securities or assets to which, in accordance with the foregoing
provisions, each Holder may be entitled to and all other obligations of the
Company under this Warrant. In any such case, if necessary, the provisions set
forth in this Section 6 with respect to the rights thereafter of the Holders
shall be appropriately adjusted so as to be applicable, as nearly as may
reasonably be, to any Other Securities or assets thereafter deliverable on the
exercise of the Warrants.
 
 

--------------------------------------------------------------------------------

 
6. Further Assurances.  The Company will take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable shares of stock upon the exercise of all Warrants
from time to time outstanding.
 
7. Officer’s Certificate as to Adjustments.  In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable upon
the exercise of the Warrants, the Company at its expense will promptly cause its
Chief Financial Officer to compute such adjustment or readjustment in accordance
with the terms of the Warrants and prepare a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based, and the number of shares of Common Stock
outstanding or deemed to be outstanding, including a statement of: (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock (or Other Securities) issued or sold or deemed to have been issued
or sold; (b) the number of shares of Common Stock (or Other Securities)
outstanding or deemed to be outstanding; and (c) the Purchase Price and the
number of shares of Common Stock to be received upon exercise of this Warrant,
in effect immediately prior to such adjustment or readjustment and as adjusted
or readjusted as provided in this Warrant.  The Company will forthwith mail a
copy of such certificate to each Holder.
 
8. Notices of Record Date, etc.  In the event of
 
(a)   any taking by the Company of a record of its stockholders for the purpose
of determining the stockholders thereof who are entitled to receive any dividend
or other distribution, or any right to subscribe for, purchase or otherwise
acquire any shares of stock of any class or any other securities or property, or
to receive any other right, or for the purpose of determining stockholders who
are entitled to vote in connection with any proposed capital reorganization of
the Company, any reclassification or recapitalization of the capital stock of
the Company or any transfer of all or substantially all the assets of the
Company to or consolidation or merger of the Company with or into any other
person, or
 
(b)   any voluntary or involuntary dissolution, liquidation or winding-up of the
Company,
 
 

--------------------------------------------------------------------------------

 
then and in each such event the Company will mail or cause to be mailed to each
Holder of a Warrant a notice specifying (i) the date on which any such record is
to be taken for the purpose of such dividend, distribution or right, and stating
the amount and character of such dividend, distribution or right, (ii) the date
on which any such reorganization, reclassification, recapitalization, transfer,
consolidation, merger, dissolution, liquidation or winding-up is to take place,
and the time, if any, as of which the Holders of record of Underlying Securities
shall be entitled to exchange their shares of Underlying Securities for
securities or other property deliverable upon such reorganization,
reclassification, recapitalization, transfer, consolidation, merger,
dissolution, liquidation or winding-up.   Such notice shall be mailed at least
20 days prior to the date therein specified.
 
9. Reservation of Stock, etc., Issuable on Exercise of Warrants.  The Company
will at all times reserve and keep available, solely for issuance and delivery
upon the exercise of the Warrants, all shares of Common Stock (or Other
Securities) from time to time issuable upon the exercise of the Warrants.
 
10. Listing on Securities Exchanges; Registration; Issuance of Certain
Securities.
 
10.1. In furtherance and not in limitation of any other provision of this
Warrant, during any period of time in which the Company’s Common Stock is listed
on a Nasdaq market or any other national securities exchange, the Company will,
at its expense, simultaneously list on such Nasdaq market or such exchange, upon
official notice of issuance upon the exercise of the Warrants, and maintain such
listing, all shares of Common Stock from time to time issuable upon the exercise
of the Warrants; and the Company will so list on such Nasdaq market or any other
national securities exchange, will so register and will maintain such listing
of, any Other Securities if and at the time that any securities of like class or
similar type shall be listed on such Nasdaq market or any other national
securities exchange by the Company.
 
10.2. Until the shares issuable upon exercise of this Warrant have been resold
publicly pursuant to a registration statement or under Rule 144, the Company
shall not issue any (a) Convertible Securities or similar securities that
contain a provision that provides for any change or determination of the
applicable conversion price, conversion rate, or exercise price (or a similar
provision which might have a similar effect) based on the Market Price or any
other determination of the market price or value of the Company’s securities or
any other market based or contingent standard, such as so-called “toxic” or
“death spiral” convertible securities; provided, however, that this prohibition
shall not include Convertible Securities or similar securities the conversion or
exercise price or conversion rate of which is fixed on the date of issuance or
subject to adjustment based upon the issuance by the Company of additional
securities, including without limitation, standard anti-dilution adjustment
provisions which are not based on calculations of the Market Price or other
variable valuations; and provided, further, that in no event shall this
provision be deemed to prohibit the transactions contemplated in the Offer.
 
 

--------------------------------------------------------------------------------

 
11. Exchange of Warrants.  Subject to the provisions of Section 2 hereof, upon
surrender for exchange of any Warrant, properly endorsed, to the Company, as
soon as practicable (and in any event within three business days) the Company at
its own expense will issue and deliver to or upon the order of the Holder
thereof a new Warrant or Warrants of like tenor, in the name of such Holder or
as such Holder (upon payment by such Holder of any applicable transfer taxes)
may direct, calling in the aggregate on the face or faces thereof for the number
of shares of Common Stock called for on the face or faces of the Warrant or
Warrants so surrendered.
 
12. Replacement of Warrants.  Upon receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of any Warrant and,
in the case of any such loss, theft or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company
or, in the case of any such mutilation, upon surrender and cancellation of such
Warrant, the Company at its expense will execute and deliver, in lieu thereof, a
new Warrant of like tenor.
 
13. Warrant Agent.  The Company may, by written notice to each Holder of a
Warrant, appoint an agent having an office in New York, New York, for the
purpose of issuing Common Stock (or Other Securities) upon the exercise of the
Warrants pursuant to Section 3, exchanging Warrants pursuant to Section 12, and
replacing Warrants pursuant to Section 13, or any of the foregoing, and
thereafter any such issuance, exchange or replacement, as the case may be, shall
be made at such office by such agent.
 
14. Remedies.  The Company stipulates that the remedies at law of the Holder of
this Warrant in the event of any default or threatened default by the Company in
the performance of or compliance with any of the terms of this Warrant are not
and will not be adequate, and that such terms may be specifically enforced by a
decree for the specific performance of any agreement contained herein or by an
injunction against a violation of any of the terms hereof or otherwise.
 
15. Negotiability, etc.  Subject to Section 2 above, this Warrant is issued upon
the following terms, to all of which each Holder or owner hereof by the taking
hereof consents and agrees:
 
(a) subject to the provisions hereof, title to this Warrant may be transferred
by endorsement (by the Holder hereof executing the form of assignment at the end
hereof) and delivery in the same manner as in the case of a negotiable
instrument transferable by endorsement and delivery;
 
(b) subject to the foregoing, any person in possession of this Warrant properly
endorsed is authorized to represent himself as absolute owner hereof and is
empowered to transfer absolute title hereto by endorsement and delivery hereof
to a bona fide purchaser hereof for value; each prior taker or owner waives and
renounces all of his equities or rights in this Warrant in favor of each such
bona fide purchaser and each such bona fide purchaser shall acquire absolute
title hereto and to all rights represented hereby; and
 
(c)   until this Warrant is transferred on the books of the Company, the Company
may treat the registered Holder hereof as the absolute owner hereof for all
purposes, notwithstanding any notice to the contrary.
 
 

--------------------------------------------------------------------------------

 
16. Notices, etc.  All notices and other communications from the Company to the
Holder of this Warrant shall be mailed by first class registered or certified
mail, postage prepaid, at such address as may have been furnished to the Company
in writing by such Holder, or, until an address is so furnished, to and at the
address of the last Holder of this Warrant who has so furnished an address to
the Company.
 
17. Miscellaneous.  This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the Company
and the Holders of outstanding Warrants to purchase a majority of the shares of
Common Stock underlying all the outstanding Warrants.  This Warrant is being
delivered in the State of New York and shall be construed and enforced in
accordance with and governed by the laws of such State.  The headings in this
Warrant are for purposes of reference only, and shall not limit or otherwise
affect any of the terms hereof.  Subject to Section 2 hereof, this Warrant is
fully assignable at any time.
 
18. Amendments.  This Warrant may not be amended, modified or terminated, and no
rights or provisions may be waived, except with (a) the written consent of the
Holder and the Company or (b) in the event that all Warrants are to be amended
in like fashion, a majority in interest of the Holders of all such Warrants and
the Company.
 
[signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

Dated: June 28, 2012
 
OHR PHARMACEUTICAL, INC.






By:________________________________
Name: Irach B. Taraporewala
Title: Chief Executive Officer






Attest:___________________________
 

Signature page to Class A Warrant
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 

 


June 26, 2012


Dear Ohr Pharmaceutical Inc. Warrant holder:


As an incentive to exercise your Class H warrant, subject to the terms of this
offer, the Company is offering a replacement warrant to those shareholders that
exercise their Class H warrants during the offer period. For each warrant
exercised, the warrant holder will receive 0.6 replacement warrants at the terms
listed below.


Replacement Warrant


The replacement warrant will have an exercise price of $1.20 and be exercisable
for a period of five years. Such warrants will be exercisable via cash or
cashless exercise during the term and will not have a call feature as was
included in the Class H warrants.


Option to Exercise


Warrants can be exercised by delivery of (i) the Warrant, (ii) the Subscription
Form (in the form attached hereto) and (iii) payment in full of the aggregate
exercise price to the Company prior to or on June 28, 2012. The exercise price
for Class H Warrants is $0.55.


Your decision to exercise Warrants under this offer is only open until 4:00 P.M.
EST on June 28, 2012.


If you do not exercise your warrant under this offer, your Class H warrant and
associated rights will remain in place.


Please contact me if you have any questions concerning this offer.


Very truly yours,




Dr. Irach B. Taraporewala
CEO


 

A-1


 
 

--------------------------------------------------------------------------------

 

FORM OF SUBSCRIPTION
 
(To be signed only upon exercise of Warrant)
 


 
To: OHR PHARMACEUTICAL, INC.
 
The undersigned, the Holder of the within Warrant, hereby irrevocably elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder, shares of Common Stock of OHR PHARMACEUTICAL, INC., and herewith
makes payment therefor:
 
(i) of $             *  or
 
(ii) by surrender of the number of Warrants included in the within Warrant
required for full exercise pursuant to Section 3.3 of the Warrant,
 
and requests that the certificates for such shares be issued in the name of, and
delivered to, ___________________, whose address is _______________________.
 
The undersigned represents that (i) the undersigned is purchasing the shares for
investment and not with a view to distribution, (ii) the undersigned is an
accredited investor (as defined in the rules of the Securities and Exchange
Commission (“SEC”)), (iii) the undersigned understands and acknowledges that the
offering of the shares has not been registered under the Securities Act of 1933
or qualified under any Blue Sky Laws in reliance on an exemption from
registration and qualification, and that the Company’s reliance upon such
exemption is predicated upon the undersigned’s representations set forth herein,
(iv) the undersigned has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the undersigned’s
prospective investment in the shares; (v) the undersigned has the ability to
bear the economic risks of the undersigned’s prospective investment and can
afford the complete loss of such investment; (vi) the undersigned has read the
Company’s filings with the SEC, including without limitation the Risk Factors
set forth in such filings; and (vii) the undersigned believes it has received
all the information it considers necessary or appropriate for deciding whether
to purchase the shares. All certificates for the shares shall bear the following
legend:
 
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  SUCH SECURITIES
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT.”
 


 


 
Dated:
 
 ________________________________________
       (Signature must conform in all respects to name of Holder as specified on
the face of the Warrant)


       ________________________________________
              (Address)
*
Insert here the number of shares called for on the face of the Warrant (or, in
the case of a partial exercise, the portion thereof as to which the Warrant is
being exercised), in either case without making any adjustment for additional
Common Stock or any other stock or other securities or property or cash which,
pursuant to the adjustment provisions of the Warrant, may be deliverable upon
exercise.


 
 

--------------------------------------------------------------------------------

 

FORM OF ASSIGNMENT
 
(To be signed only upon transfer of Warrant)
 
For value received, the undersigned hereby sells, assigns and transfers unto
_________________________ the right represented by the within Warrant to
purchase _________ of Common Stock of OHR PHARMACEUTICAL, INC.  to which the
within Warrant relates, and appoints ______________________________ Attorney to
transfer such right on the books of OHR PHARMACEUTICAL, INC. with full power of
substitution in the premises.  The Warrant being transferred hereby is one of
the Warrants issued by OHR PHARMACEUTICAL, INC. as of _________, 2012 to
purchase an aggregate of up to _________ shares of Common Stock.
 
Dated:_______________
 
__________________________________________
(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)




__________________________________________
(Address)






Signature guaranteed by a Bank
or Trust Company having its
principal office in New York City
or by a Member Firm of the New
York or American Stock Exchange







--------------------------------------------------------------------------------